Title: From George Washington to the Board of War, 4 July 1780
From: Washington, George
To: Board of War



Gentlemen
Head Quarters Bergen County [N.J.] July 4th 1780

Brigadier General Knox, at my direction, has made out an estimate of military stores wanted for the expected cooperation dated the 3d instant, which he has transmitted to the Board. I have carefully examined it and find it not to exceed the necessary quantity, nor ought we to undertake a decisive operation on a more contracted scale. I must therefore entreat the Board to employ every expedient in their power to procure the articles demanded agreeable to the estimate, with as much dispatch as possible. The expence will no doubt be great; but in a crisis like the present, this ought not to be an objection. If we aim at an important object, adequate means ought to be employed, or it would be unreasonable to undertake it; if the means cannot be furnished we must desist from the undertaking; I therefore entreat the Board to let me know what they determine to attempt and what they hope to effect. With every sentiment of respect & esteem I have the honor to be Gentlemen Your most Obed. & hum. servant.
